IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-64,007-09


                   EX PARTE STEVEN EDWARD VILLNAVE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W11-22458-U (A) IN THE 291st DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

felony driving while intoxicated and sentenced to imprisonment for ten years.

        The Applicant alleges, inter alia, that his trial counsel rendered ineffective assistance in this

case. The State responded to this allegation as follows, in pertinent part:

               The State contends that Applicant was provided with effective assistance of
        counsel. The State, however, recognizes that further evidence may be needed
        regarding counsel’s representation of Applicant. Therefore, the State requests that
        this Court issue an order designating issues and gather evidence, as is customary, by
        way of affidavit from defense counsel or hearing should the Court deem such to be
        necessary.
       On May 17, 2014, a timely order designating issues was signed by the trial court ordering,

in part, that the issue of whether Applicant received ineffective assistance of trial counsel be

resolved. The habeas record has was then properly forwarded to this Court, but without the

designated issue having been resolved by the trial court. We remand this application to the 291st

District Court of Dallas County to allow the trial judge to complete an evidentiary investigation and

enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: April 29, 2015
Do not publish